Case 1:19-cv-11551-IT Document 16 Filed 09/27/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Colonel James McGinn

 

 

Plaintiff
V. Civil Action No. 1:19-cv-11551-DLC
Executive Office of Energy and Environreg
Defendant
NOTICE
This case has been assigned to Magistrate Judge Donald L. Cabell for all purposes. Please read

the attached General Order for further information regarding this assignment. Plaintiff, or defendant ifthe case is initiated
by a Notice of Removal, is responsible for submitting this form to the Court advising that all parties consent to the
Magistrate Judge’s jurisdiction, or indicating that the consent is not unanimous. One document is to be filed.

While consent to the assignment of the case to the Magistrate Judge is entirely voluntary, and no adverse
substantive consequences of any kind will redound to an attorney or party refusing consent, submission of this executed
form, memorializing consent or refusal to the final assignment to the Magistrate Judge is mandatory. This document is
to be electronically filed with the Court within thirty days after the date of service on the last party.

CONSENT TO PROCEED BEFORE A U.S. MAGISTRATE JUDGE
(To Be Completed Only If All Parties Consent)

In accordance with 28 U.S.C. § 636(c) and Rule 73(b) of the Federal Rules of Civil Procedure, the undersigned
pro se party or counsel of record consent to have the above named Magistrate Judge conduct all further proceedings in
this case, including bench or jury trial, and order the entry of final judgment, with direct review by the First Circuit Court
of Appeals if any appeal is filed.

 

Party Represented Signature Date

 

 

 

 

 

 

 

 

 

(If additional space is needed, additional forms may be attached)

--OR--

REFUSAL TO CONSENT TO PROCEED BEFORE A U.S. MAGISTRATE JUDGE
(To Be Completed If Any Party Declines to Consent - Please DO NOT Identify the Party)

In accordance with General Order 07-4 , dated December 4, 2007, and as modified by General Order 09-3
(dated March 3, 2009) and General Order 10-1 (dated February 2, 2010) the parties advise the Court that at least one
party does not consent to the Magistrate Judge’s jurisdiction.

The case will be randomly assigned to a U.S. District Judge for further proceedings. If you elect to have the
case proceed before a U.S. District Judge, the above named Magistrate Judge shall continue to be assigned to this case
to hear matters referred by the District Judge, in accordance with 28 U.S.C. § 636(b) and Rule ok fhe Fede les

of Civil Procedure. LY Le
(

Dated: 09/27/2019 Colonel James wba Mon
Plaintiff or Removing Part*
(through counsel, if appropriate)

 

 

BBO # 065720
Address: 160 Gould Street, Suite 100
Needham, MA 02494

 

 

 
Case 1:19-cv-11551-IT Document 16 Filed 09/27/19 Page 2 of 2

Certificate of Service
I hereby certify that these documents were filed through the ECF system and will therefore

be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be mailed via first class mail to those registered as non-participants.

Dated: 09/27/2019 /s/ Timothy M. Burke
